HANA KOALI MESA LLC, a Hawaii limited liability company, Plaintiff/Appellee/Cross-Appellee,
v.
CECELIA KUPAU, Defendant/Appellant/Cross-Appellee, and
FAWN HELEKAHI-BURNS aka Faun Helekahi and PAULO BURNS, Defendants/Appellees/Cross-Appellants, and
BRADLEY HELEKAHI; DOES 1-100, Defendants/Appellees/Cross-Appellees.
No. 29304
Intermediate Court of Appeals of Hawaii.
August 28, 2009.
On the briefs:
Cecelia Kupau, Defendant/Appellant/Cross-Appellee pro se.
Fawn Helekahi-Burns and Paulo Burns, Defendants/Appellees/Cross-Appellants pro se.
Tom C. Leuteneker Blaine J. Kobayashi (Carlsmith Ball LLP) for Plaintiff/Appellee/Cross-Appellee.

SUMMARY DISPOSITION ORDER
FOLEY, Presiding Judge, NAKAMURA and FUJISE, JJ.
Defendant/Appellant/Cross-Appellee Cecelia Kupau (Kupau), pro se, appeals from the "Final Rule 54(b) Judgment and Decree" (Judgment) filed on July 24, 2008 in the Circuit Court of the Second Circuit (circuit court).[1] Defendants/Appellees/Cross-Appellants Fawn Helekahi-Burns aka Faun Helekahi (Helekahi-Burns), pro se, and Paulo Burns (Burns), pro se, cross-appeal from the Judgment.
The circuit court entered judgment in favor of Plaintiff/Appellee/Cross-Appellee Hana Koali Mesa LLC (HKM) and against Kupau, Helekahi-Burns, Burns, and Bradley Helekahi (Bradley).[2]
On appeal, Kupau, Helekahi-Burns, and Burns (collectively, Appellants) assert that the circuit court failed to address and decide their jurisdictional arguments and issue. Appellants ask this court to reverse the Judgment.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, as well as the relevant statutory and case law, we resolve Appellants' points of error as follows:
The record in this case indicates that the circuit court addressed and correctly determined the jurisdictional issue, contrary to Appellants' assertions. In its July 24, 2008 "Findings of Fact, Conclusions of Law, and Order Certifying Cecelia Kupau as a Defendant, Denying Defendants' Motion for Stay of Proceedings or Continuance Filed April 22, 2008, and Granting Plaintiff's Motion for Summary Judgment Filed March 4, 2008," the circuit court concluded that it "ha[d] jurisdiction to decide the instant controversy [pursuant to] Hawaii Revised Statutes ("HRS") § 603-21.5(3) [sic]." (The proper citation is to HRS § 603-21.5(a)(3) (Supp. 2007)). Appellants' claims that the circuit court denied their motions to dismiss without addressing the jurisdictional issue, therefore, is without merit.
Therefore,
IT IS HEREBY ORDERED that the "Final Rule 54(b) Judgment and Decree" filed on July 24, 2008 in the Circuit Court of the Second Circuit is affirmed.
NOTES
[1]  The Honorable Joseph E. Cardoza presided.
[2]  Bradley did not appeal from the Judgment.